132 F.3d 41
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Daniel MEZA, aka Daniel Flores-Rivera, Defendant-Appellant.
No. 97-50108.
United States Court of Appeals, Ninth Circuit.
Dec. 18, 1997.Submitted Dec. 15, 1997.**

Appeal from the United States District Court for the Central District of California Lourdes G. Baird, District Judge, Presiding
Before SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Daniel Meza aka Daniel Flores-Rivera appeals the district court's denial of his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) for his jury conviction to conspiracy to possess and possession with intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846.  Meza's counsel has submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw as counsel.  Because our review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no meritorious issues for review, we AFFIRM the district court's judgment and GRANT the motion of counsel to withdraw.1



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Meza's request to file a late supplemental brief is granted, and the clerk shall file the brief which was received by the court on November 18, 1997.  The motion for appointment of new counsel, contained therein, is denied